Appeal from a judgment of the Supreme Court, Erie County (Mario J. Rossetti, A.J.), rendered October 28, 2005. The judgment convicted defendant, upon his plea of guilty, of attempted burglary in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of attempted burglary in the second degree (Penal Law §§ 110.00, 140.25 [2]), defendant contends that his waiver of the right to appeal was invalid. We reject that contention, based on defendant’s response to Supreme Court’s inquiry concerning the waiver as well as the facts and circumstances surrounding the waiver (see People v Lopez, 6 NY3d 248, 256 [2006]; People v Gilbert, 17 AD3d 1164 [2005], lv denied 5 NY3d 762 [2005]; People v Coleman [appeal No. 1], 219 AD2d 827 [1995]). The unrestricted waiver by defendant of the right to appeal encompasses his challenge to the court’s suppression ruling (see People v Kemp, 94 NY2d 831, 833 [1999]). Present— Martoche, J.E, Smith, Centra, Peradotto and Pine, JJ.